Docket No. 30172

Stipulation

EXHIBIT 10.1.6

INDUSTRIAL OFFICERS QUARTERLY MEETINGS
CONTACT LIST

Name

Company Affiliation

Title

Mailing Address

E-Mail Address

Telephone No.

Fax No.

1.

Mr. Steve Talecki

BP

501 Westlake Park Blvd., Room 4.442C
Houston, Texas  77079
 

talecksa@bp.com

(281) 366-4942

(281) 366-2200

2.

Mr. Jaime Viancos

BP

501 Westlake Park Blvd., Room 4.442C
Houston, Texas  77079
 

3.

Mr. Wade Worthy

Marathon Ashland Petroleum, LLC

P. O. Box 3128
Houston, TX  77253-3128
 

LWWorthy@MAPLLC.com

(713) 296-3790

(713) 513-1300

4.

Ms. Joan Walker-Ratliff

ConocoPhillips

P.O. Box 1267, M170-4 ST
Ponca City, OK  74602-1267

joan.walker-ratliff@conocophillips.com
 

(580) 767-4070

(580) 767-4070

5.

Mr. Charlie Miller

Valero Refining - Texas L.P.

9701 Manchester
Houston, Texas 77012

charlie.miller@valero.com

(713) 923-3493

(713) 923-3331

6.

7.

8.

9.

10.